DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 30th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Treat and Reis both fail to teach the inner volume comprises an enlarged radius channel extending from “the beginning” at the inlet orifice and ending at the outlet orifice. This argument is not persuasive for multiple reasons. First, if the inner volume is defined by an “enlarged” radius from the beginning to the end, then it’s unclear what the inner volume is being compared with. In other words, if the volume is enlarged for the entirety of the inner volume, then what is it being compared with? Enlarged relative to what? Second, Treat discloses the enlarged portion extending around the volume in multiple interpretations: one interpretation can be seen in Figure 9, the fluid (66b) travels around the volume on an expanded radius from the start until the exit (142 to 143); alternatively, 120 is part of the volume and begins at the fluid entry (62) and then travels around until the exit (64) as shown in Figure 13. Third, with respect to Reis, the “expanded portion” (3a) is closer to the end, but the entire volume is still larger in radius than the wheel itself, allowing for the expanded region to be interpreted from the inlet (4) to the exit (5). This interpretation of Reis is seen in Figure 3, where the wall of the volume between the inlet and outlet is still larger in radius than the toothed wheel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,610,896 in view of Treat (US 6244815) or Reis (US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. Forming the grooves in the bottom of a channel versus in the surface of the vibration generating member is the only literal difference, but forming the grooves in the channel still means that the grooves are formed in the outer surface of the vibration generating member. The claims fail to teach the inner volume comprising “an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice”.
However, Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the fluid “66” travels is enlarged around the circumference from inlet to outlet). Reis teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 1 and 3, the radius portion of chamber “3” is enlarged around the circumference from inlet to outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of ‘896 such that the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice as taught by Treat or Reis for the purposes of streaming work medium that can expand continually without any excessive sound development occurring.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,987,698 in view of Treat (US 6244815) or Reis (US . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. Forming the grooves in the bottom of a channel versus in the surface of the vibration generating member is the only literal difference, but forming the grooves in the channel still means that the grooves are formed in the outer surface of the vibration generating member. The claims fail to teach the inner volume comprising “an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice”.
However, Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the fluid “66” travels is enlarged around the circumference from inlet to outlet). Reis teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 1 and 3, the radius portion of chamber “3” is enlarged around the circumference from inlet to outlet, and in alternative utilizes section 3a to be enlarged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of ‘698 such that the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice as taught by Treat or Reis for the purposes of streaming work medium that can expand continually without any excessive sound development occurring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recite limitations that the vibration generation device is “brought up to operation temperature in response to flowing a portion of the hydraulic oil not engaging the plurality of recessed grooves from the inlet orifice through the enlarged radius channel of the manifold and out the outlet orifice until the operation temperature is reached. It’s not clear what limitations are required, or what structure further limits the structure previously recited. The specification provides no guidance of what accomplishes the function, merely reciting the structure accomplishes it merely through use (see the originally filed disclosure, paragraph 31). For these reasons, the claims are considered unclear as equivalent structure or functions cannot be determined. For the purposes of examination, the limitations are considered met if the same structure is recited, as it’s merely a “use and operation” limitation.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Treat (US 6244815) or Reis (US 20010004438), and further in view of Neumann (US 20180292501) and Elliston (US 3866480).
Regarding claims 1-4, 6-7, and 10;
Fink discloses a hydraulic vibration generation device comprising: a manifold member comprising an inner volume (14), a fluid inlet orifice (8) and a fluid outlet orifice (9); a vibration generating member comprising a grooved drive and an off-center weight (see drive “2” with grooves 27); two bearings (11, 15) operatively coupled to opposing ends of the vibration generating member; and two bearing retaining plates (12, 13), wherein: the inner volume receives the vibration generating member within the inner volume (Figure 3); the bearing retaining plates retain the vibration generating member within the inner volume in response to coupling the bearing retaining plates to opposing ends of the manifold member (Figure 3); and the vibration generating member rotates and generates vibration in response to hydraulic fluid flowing into the inner volume of the manifold member through the inlet orifice, engaging the grooved drive and out of the inner volume of the manifold member through the outlet orifice (Col. 3, Lines 20-31). Fink further discloses the vibration generating member comprises a shaft having at least one void (5-7) formed into the shaft to create an off-center weight shaft. The grooved drive is formed in an outer surface of the shaft around a circumference of the shaft 
Fink fails to teach the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice. Fink further fails to teach the fluid is oil, and therefore hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein the hydraulic oil flows through the enlarged radius portion and a portion of the hydraulic oil engages the plurality of recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through the outlet orifice.
Treat teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 5-6 and 8-9, the radius portion that the fluid “66” travels is enlarged around the circumference from inlet to outlet). The fluid chamber is thereby enlarged at the beginning of the circumference at the inlet orifice and ending at the outlet orifice. Reis teaches the inner volume comprises an enlarged radius portion having a predetermined width and extending around a portion of a circumference of the inner volume from the inlet orifice to the outlet orifice (see Figures 1 and 3, the radius portion of chamber “3” is enlarged around the circumference from inlet to outlet, and in alternative utilizes section 3a to be enlarged). The channel of Reis is considered enlarged from the beginning to end as the volume space with the wheel is larger in radius in both embodiments (Figures 1 and 3).

Neumann teaches a vibration generating device (10) with an inlet (14) and outlet (22), the device further comprises a vibration generating member that rotates, the vibration generating member including a plurality of circumferentially spaced grooves (Figure 1A). The vibration generating member includes an off-center weight (20). Neumann further teaches “In this examples, compresses air is used, however other gases or liquids may be used”. It is therefore established that for vibration generating devices with grooves formed in the rotational device can utilize liquids or air/gas as the fluid medium. Elliston teaches a vibrating device with a rotor (39) including a plurality of grooves (50) formed in the peripheral surface of the rotor. The cavity (20) can be air or oil.
Because Fink discloses a vibration generating device with circumferentially spaced grooves that interact with a pressurized fluid, and because Neumann teaches that such vibration generating devices utilize liquid or gas, and because Elliston teaches that oil can be utilized as the liquid, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substitute the fluid of Fink such that  hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein the hydraulic oil flows through the enlarged radius portion and a portion of the hydraulic oil engages the plurality of recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through 
	Regarding claim 8, Fink in view of Treat/Reis, Neumann, and Elliston teaches the vibration generating device according to claim 1 above. Fink as modified by Neumann and Elliston further teaches the vibration generating member is rotatable in one direction in response to flowing the hydraulic oil into the manifold member through the inlet orifice and out the outlet orifice and is rotatable in an opposite direction in response to flowing of the hydraulic oil into the manifold member through the outlet orifice and out the inlet orifice (flowing the fluid through the inlet travels around the circumference to the outlet, and vice versa with a changed fluid direction).
	Regarding claims 9 and 11, Fink in view of Treat/Reis, Neumann, and Elliston teaches the vibration generating device according to claims 1 and 10 above. Fink as modified by Treat/Reis teaches the enlarged channel, and Neumann and Elliston provide the oil flowing through the chamber as per the combination above. As a result of operating the hydraulic vibration generation device, the hydraulic vibration generation device is brought up to operation temperature in response to flowing a portion of the hydraulic oil not engaging the plurality of recessed grooves from the inlet orifice through the enlarged radius channel of the manifold and out the outlet orifice until the operation temperature is reached.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 5314305) in view Treat (US 6244815) or Reis (US 20010004438), Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Wadensten (US 4472980).
Fink in view of Treat/Reis, Neumann, and Elliston teaches the vibration generating device according to claim 1 above.

Wadensten teaches a rotary vibrator that includes a housing (320) that includes a shaft (240) and end plates (180, 182), and there is further a seal (183) between the housing and the end plates (Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and bearing retaining plates of Fink such that there is a sealing member coupled between them as taught by Wadensten for the purposes of sealing the fluid within the manifold member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745